Opinion by
Oliver, P. J.
In accordance with stipulation of counsel and on the authority of Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372) certain of the merchandise in question was held: (1) entitled to free entry as crude drugs under paragraph 1669, Tariff Act of 1930, or paragraph 1567, Tariff Act of 1922;. and (2) dutiable as drugs advanced at 10 percent ad valorem under paragraph 34, Tariff Act of 1930, or paragraph 34, Tariff Act of 1922. Apricot kernels w'ere held dutiable at 3 cents per pound under paragraph 762, Tariff Act of 1930, or paragraph 760, Tariff Act of 1922, following Abstract 34104. Protests sustained in part.